Citation Nr: 1200961	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 4, 2007, for a grant of service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active service from September 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was previously before the Board in February 2010 and remanded for additional development.  In September 2011, the Board determined that the requested development had not been substantially completed and returned the case to the RO.  The requested development was completed and the case has now been returned to the Board for appellate review.  

In a September 2011 rating decision, the RO found that there was no clear and unmistakable error in the May 31, 1991 rating decision that denied service connection for bilateral hearing loss.  At this time, the Veteran has not filed a notice of disagreement with the decision.  Therefore, the issue is not in appellate status and will not be addressed in this decision.  

As previously noted in the September 2011 Board remand, in a May 2010 statement, the Veteran asserted that his hearing loss disability has continued to worsen.  The issue of entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's original claim of service connection for bilateral hearing loss disability was denied by the RO in a May 1991 rating decision; he did not file a Notice of Disagreement with the determination after he was notified of the decision in September 1999.  

2.  The Veteran submitted a request to reopen his claim for service connection for bilateral hearing loss that was received by the RO on June 4, 2007.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 4, 2007, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a June 2007 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to reopen his previously denied claim and what was required to substantiate a claim for service connection.  He was advised of what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further evidence relevant to the claim.  He was also advised of how disability ratings and effective dates are assigned.  

The Board notes that the Veteran's appeal of the effective date assigned for the grant of service connection and the award of a 20 percent disability rating is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations pertaining to the assignment of effective dates after a grant of benefits.  The Veteran was thus informed of what was needed to achieve an effective date prior to the one that has been assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and the Veteran has not pointed out any specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's statements, communications and claims, VA rating decisions and VA notices, post service VA and private treatment records, relevant VA examination reports, and various lay statements.  Consequently, the Board's duty to assist has also been met in this case.  

Analysis

Generally, according to the governing legal and regulatory authorities, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  

It must be noted that a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

The term 'claim' is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Brannon, 12 Vet. App. at 34-35; Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon, 12 Vet. App. 32.  

In documents dated in, and received by the RO in, April 1991, the Veteran filed his original claim of service connection for bilateral hearing loss disability.  In a May 1991 rating decision, the RO denied the claim.  Under cover letter dated June 7, 1991, the Veteran was informed of the determination.  However, the address on the cover letter was different than the address listed on the Veteran's application for benefits and it was returned as undeliverable.  On September 7, 1999, the RO received a letter from the Veteran requesting information on the status of his claim dated in April 1991.  Included with the letter was a copy of his initial claim, copies of his service treatment records, and a copy of the hearing test taken at the Civil Aeromedical Institute at the Mike Monroney Aeronautical Center in Oklahoma City dated in 1990 that was part of his original application for benefits.  In a letter dated September 22, 1999, the RO informed the Veteran that his claim had been denied in a May 1991 rating decision.  He was provided with another copy of that rating decision as well as VA Form 4107, which explained his procedural and appeal rights.  He was also advised that his claim would be reconsidered if new and material evidence were received.  The Veteran did file a notice of disagreement with the determination and he did not submit any additional evidence.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011) (A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits).  Hence, the May 1991 rating decision became final as of September 23, 2000.  

On June 4, 2007, the RO received the Veteran's application to reopen the claim of service connection for bilateral hearing loss.  After the notice and duty to assist provisions had been completed, the RO reopened the claim based on the receipt of new and material evidence and granted service connection for bilateral hearing loss effective June 4, 2007, the date the reopened claim was received, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  There are no earlier documents in the file dated between the September 1999 notice of the May 1991 RO rating decision and the Veteran's June 2007 claim that may be construed as an informal claim for the purpose of assigning an earlier effective date for the grant of service connection.  

Moreover, as detailed above, the Veteran's September 1999 communication requested the status of his May 1991 claim.  He was subsequently advised of the status of that claim (i.e., that it had been denied in a May 1991 rating decision) and was provided a copy of the rating decision as well as notice regarding his procedural and appeal rights at that time.  Hence, although he did not receive the initial notice of the denial in June 1991 (which was returned as undeliverable and not re-sent by the RO), the September 1999 letter and copy of that determination cured this procedural defect and provided the Veteran with a one-year period from September 22, 1999 to appeal the decision.  However, the Veteran did not file any document that might have been construed as a notice of disagreement with the determination within the one-year period that expired on September 23, 2000.  In fact, there is no further communication in the file from the Veteran until his June 2007 application to reopen was received.  The Board observes that in Buie v. Shinseki, 24 Vet. App. 242 (2011) (per curiam), it was held that additional evidence submitted by the appellant within one year of a rating decision in question necessitated application of  38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence.  However, the Veteran did not submit any additional evidence with his September 1999 request; he only submitted copies of documents that had been included and considered in conjunction with his initial claim.  Hence, the Board finds that the May 1991 rating decision became final upon expiration of the one-year period after notice of that determination, i.e., September 23, 2000.  

Consequently, under the facts presented here, June 4, 2007 is the earliest date that may be assigned for the grant of service connection for bilateral hearing loss disability based on the receipt of new and material evidence to reopen the claim.  See 38 C.F.R. § 3.400.  Hence, an earlier effective date is not warranted.  

Finally, the Board notes that as discussed in the Board's prior remands, the Veteran raised the issue of whether there was clear and unmistakable error in the May 1991 rating decision that denied service connection for bilateral hearing loss and this claim was denied by the RO in a September 2011 rating decision.  Although the Veteran's appeal period for this determination has not expired, the Board finds that since the regulations governing the assignment of effective dates on the basis of a reopened claim are different than those that govern the assignment of an effective date on the basis of a finding of clear and unmistakable error, the Veteran has not been prejudiced by the Board's current decision.  


ORDER

An effective date prior to June 4, 2007, for the reopened claim and subsequent grant of service connection for bilateral hearing loss is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


